Exhibit 10.1
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this
3rd day of August, 2010, by and between LARRY ROBINSON (“Executive”) and PRGX
GLOBAL, INC., a Georgia corporation formerly known as PRG-Schultz International,
Inc. (“Company”). Executive and Company are sometimes hereinafter referred to
together as the “Parties” and individually as a “Party.”
BACKGROUND:
     A. Executive was employed pursuant to an employment agreement between
Executive and Company dated November 28, 2008 (“Employment Agreement”).
     B. Executive and Company now mutually desire to end Executive’s employment
and terminate the Employment Agreement effective as of the date hereof.
     C. Company and Executive wish to avoid any disputes which could arise under
the Employment Agreement and have therefore compromised any claims or rights
they have or may have under the Employment Agreement by agreeing to the terms of
this Agreement.
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Termination of Employment. The Parties agree that (a) the Employment
Agreement is hereby terminated as of the date hereof, (b) the initial
presentation of this Agreement to Executive on May 17, 2010 constituted written
notice of termination of Executive’s employment, and (c) Executive’s employment
relationship with Company shall terminate effective June 16, 2010 (“Termination
Date”), and all benefits, privileges and authorities related to Executive’s
employment with Company shall hereby cease, except as otherwise specifically set
forth in this Agreement.
     2. No Admission. The Parties agree that their entry into this Agreement is
not and shall not be construed to be an admission of liability or wrongdoing on
the part of either Party.
     3. Future Cooperation. Executive agrees that, notwithstanding the
termination of Executive’s employment on the Termination Date, Executive upon
reasonable notice will make himself available to Company or its designated
representatives for the purposes of: (a) providing information regarding the
projects and files on which Executive worked for the purpose of transitioning
such projects; and (b) providing information regarding any other matter, file,
project and/or client with whom Executive was involved while employed by
Company.

 



--------------------------------------------------------------------------------



 



     4. Consideration.
          (a) In consideration for Executive’s agreement to terminate the
Employment Agreement, to fully release Company from any and all Claims as
described below, and to perform the other duties and obligations of Executive
contained herein, Company will, subject to ordinary and lawful deductions and
Sections 4(b) and (c) below:
          (i) Pay severance to Executive in the form of salary continuation for
sixty-eight (68) weeks immediately following the Termination Date (“Severance
Period”). Such payments shall be made in accordance with Company’s standard pay
practices in an amount equal to Sixteen Thousand One Hundred and Twenty-Five and
73/100 dollars ($16,125.73) per bi-weekly pay period for 34 pay periods
following Executive’s Termination Date, except that no payments shall be made
during the period that begins immediately after the Termination Date and ends on
the earlier of (i) Executive’s death or (ii) six months after the Termination
Date. The payments that would otherwise have been made in such period shall be
accumulated and paid in a lump sum on the first bi-weekly pay period after the
end of such period.
          (ii) Continue after the Termination Date any health care (medical,
dental and vision) plan coverage, other than under a flexible spending account,
provided to Executive at the Termination Date for the Severance Period, on a
monthly or more frequent basis, on the same basis and at the same cost to
Executive as available to similarly-situated active employees during such
Severance Period, provided that such continued coverage shall terminate in the
event Executive becomes eligible for any such coverage under another employer’s
plans or any publicly-funded federal, state, provincial or local healthcare plan
or system.
          (iii) Pay an amount equal to Executive’s actual earned full-year bonus
for 2010, pro rated based on the number of days Executive was employed in 2010
on and before the Termination Date, payable at the time Executive’s annual bonus
for such year otherwise would have been paid had Executive continued employment.
Payment of a pro rated portion of Executive’s 2010 bonus hereunder is dependent
upon (1) the Company’s achievement of certain levels of 2010 consolidated
Company revenues and adjusted EBITDA established by the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”), (2) the
achievement of certain levels of 2010 service line (Recovery Audit — Americas)
revenues and adjusted EBITDA established by the Compensation Committee, and
(3) Executive’s performance with respect to certain individual performance
objectives for 2010 approved by the Compensation Committee.
          (iv) Vest in full, effective as of the later of the Termination Date
or the date upon which the revocation period for the Release described in
Section 4(b) below expires without Executive having elected to revoke the
Release, Executive’s outstanding unvested options, restricted stock and other
equity-based awards that would have vested based solely on the continued
employment of Executive. Additionally, all of Executive’s outstanding stock
options shall remain outstanding until the earlier of (i) one year after the
Termination Date or (ii) the original expiration date of the options
(disregarding any earlier expiration date provided for in any other agreement,
including without limitation

-2-



--------------------------------------------------------------------------------



 



any related grant agreement, based solely on the termination of the Executive’s
employment).
          (v) Pay to executive in cash in a single lump sum an amount equal to
Twenty Five Thousand Dollars ($25,000) subject to applicable taxes and
withholdings within fifteen days after the date upon which the revocation period
for the Release described in Section 4(b) below expires without Executive having
elected to revoke the Release.
          (b) Notwithstanding anything else contained herein to the contrary, no
payments shall be made or benefits delivered under this Agreement (other than
payments required to be made by Company pursuant to Section 5 below) unless, by
August 15, 2010: (i) Executive has signed and delivered to Company a Release in
the form attached hereto as Exhibit A (the “Release”); and (ii) the applicable
revocation period under the Release has expired without Executive having elected
to revoke the Release. Executive agrees and acknowledges that Executive would
not be entitled to the consideration described herein absent execution of the
Release. Any payments to be made, or benefits to be delivered, under this
Agreement (other than the payments required to be made by Company pursuant to
Section 5 below and the vesting of outstanding unvested options, restricted
stock and other equity-based awards as set forth in Section 4(a)(iv) above)
within the thirty (30) days after the Termination Date shall be accumulated and
paid in a lump sum on the first bi-weekly pay period occurring more than thirty
(30) days after the Termination Date, provided Executive delivers the signed
Release to Company and the revocation period thereunder expires without
Executive having elected to revoke the Release.
          (c) As a further condition to receipt of the payments and benefits in
Section 4(a) above, Executive also waives any and all rights to any other
amounts payable to him upon the termination of his employment relationship with
Company, other than those specifically set forth in this Agreement, including
without limitation any severance, notice rights, payments, benefits and other
amounts to which Executive may be entitled under the laws of any jurisdiction
and/or the Employment Agreement, and Executive agrees not to pursue or claim any
such payments, benefits or rights.
          (d) Executive agrees that he will not be entitled to receive after the
Termination Date any of the additional benefits or amounts set forth on
Exhibit A of the Employment Agreement that accrue or relate to periods after the
Termination Date. Notwithstanding the foregoing, Executive and Company agree
that the tax equalization benefit described in Exhibit A to the Employment
Agreement survives by its terms beyond the Termination Date, provided that for
purposes of such provision the last year “affected by the assignment” shall be
deemed to be 2010. Executive agrees to indemnify Company and hold Company
harmless, to the fullest extent permitted by applicable law, with respect to any
housing, furniture, utilities, insurance, automobile expenses, medical costs
(except to the extent provided in Section 4(a)(ii) above), work permit/visa
costs and other costs or amounts that accrue or relate to periods after the
Termination Date, such amounts being Executive’s sole responsibility after the
Termination Date.

-3-



--------------------------------------------------------------------------------



 



     5. Other Benefits.
          Nothing in this Agreement or the Release shall:
          (a) alter or reduce any vested, accrued benefits (if any) Executive
may be entitled to receive under any 401(k) plan established by Company;
          (b) affect Executive’s right (if any) to elect and (subject to
Section 4(a)(ii) above) pay for continuation of Executive’s health insurance
coverage under Company’s health plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (C.O.B.R.A.), as amended, and to receive any
C.O.B.R.A. subsidy for such coverage that may be available pursuant to
applicable law;
          (c) affect Executive’s right (if any) to receive (i) any base salary
that has accrued through the Termination Date and is unpaid, (ii) any
reimbursable expenses that Executive has incurred before the Termination Date
but are unpaid and (iii) any unused paid time off days to which Executive will
be entitled to payment, all of which shall be paid as soon as administratively
practicable (and in any event within thirty (30) days) after the Termination
Date;
          (d) alter or reduce the vested benefits to which Executive is entitled
under Company’s management incentive plan (“MIP”), which shall be paid in
accordance with the MIP and Executive’s applicable performance unit agreement;
          (e) affect Executive’s right to continue to receive his base salary
and benefits through the Termination Date, as in effect as of the date hereof,
which base salary and benefits will continue through the Termination Date,
except with respect to any changes in benefits that are applicable generally to
the other executives of Company; or
          (f) affect Executive’s right (if any) to receive (i) any additional
amounts set forth on Exhibit A of the Employment Agreement to which Executive
may be entitled which have accrued through the Termination Date and remain
unpaid, which amounts will be paid at the time originally set forth in the
Employment Agreement, (ii) any tax equalization benefits to which Executive may
be entitled under the Employment Agreement which shall be paid as set forth
therein, and (iii) tax return preparation assistance from PricewaterhouseCoopers
or another Company-designated firm for the years affected by Executive’s
assignment to the United States through the Termination Date, the cost of which
the Company will pay directly.
     6. Confidentiality of Agreement Terms. Except as otherwise expressly
provided in this Section 6, Executive agrees that the terms, conditions and
amount of consideration set forth in this Agreement (including the Exhibits
hereto) are and shall be deemed to be confidential and hereafter shall not be
disclosed by Executive to any other person or entity. The only disclosures
excepted by this paragraph are (a) as may be required by law; (b) Executive may
tell prospective employers the dates of Executive’s employment, positions held,
evaluations received, Executive’s duties and responsibilities and salary history
with Company; (c) Executive

-4-



--------------------------------------------------------------------------------



 



may disclose the terms and conditions of this Agreement to Executive’s attorneys
and tax advisers; and (d) Executive may disclose the terms of this Agreement to
Executive’s spouse, if any; provided, however, that any spouse, attorney or tax
adviser learning about the terms of this Agreement must be informed about this
confidentiality provision, and Executive will be responsible for any breaches of
this confidentiality provision by his spouse, attorneys or tax advisers to the
same extent as if Executive had directly breached this agreement. Executive
acknowledges that Company may be required by law to disclose information about
this Agreement and its terms.
     7. Definitions. For purposes of this Agreement, the following terms shall
have the following respective meanings:
          (a) “Business of Company” means services to: (A) identify clients’
erroneous or improper payments; (B) assist clients in the recovery of monies
owed to them as a result of overpayments and overlooked discounts, rebates,
allowances and credits; and (C) assist clients in the improvement and execution
of their procurement and payment processes.
          (b) “Confidential Information” means any information about Company and
its employees, customers and/or suppliers which is not generally known outside
of Company, which Executive learned in connection with Executive’s employment
with Company, and which would be useful to competitors or the disclosure of
which would be damaging to Company. Confidential Information includes, but is
not limited to: (A) business and employment policies, marketing methods and the
targets of those methods, finances, business plans, promotional materials and
price lists; (B) the terms upon which Company obtains products from its
suppliers and sells services and products to customers; (C) the nature, origin,
composition and development of Company’s services and products; and (D) the
manner in which Company provides products and services to its customers.
          (c) “Material Contact” means contact in person, by telephone, or by
paper or electronic correspondence in furtherance of the Business of Company.
          (d) “Restricted Territory” means, and is limited to, the geographic
area described in Exhibit B attached hereto. Executive acknowledges and agrees
that this is a portion of the area in which Company does business at the time of
the execution of this Agreement, and in which Executive had responsibility on
behalf of Company.
          (e) “Trade Secrets” means Confidential Information of Company which
meets the definition of a trade secret under applicable law.
     8. Confidentiality. Executive agrees that Executive will not directly or
indirectly, use, copy, disclose, distribute or otherwise make use of on his own
behalf or on behalf of any other person or entity (i) any Confidential
Information for a period of five (5) years after the Termination Date or
(ii) any Trade Secret at any time such information constitutes a trade secret
under applicable law.

-5-



--------------------------------------------------------------------------------



 



     9. Non-Competition. Executive agrees that for a period of two (2) years
following the Termination Date, Executive will not, either for himself or on
behalf of any other person or entity, compete with the Business of Company
within the Restricted Territory by performing activities which are the same as
or similar to those performed by Executive for Company.
     10. Non-Solicitation of Customers. Executive agrees that for a period of
two (2) years following the Termination Date, Executive shall not, directly or
indirectly, solicit any actual or prospective customers of Company with whom
Executive had Material Contact, for the purpose of selling any products or
services which compete with the Business of Company.
     11. Non-Recruitment of Employees or Contractors. Executive agrees that for
a period of two (2) years following the Termination Date, Executive will not,
directly or indirectly, solicit or attempt to solicit any employee or contractor
of Company with whom Executive had Material Contact, to terminate or lessen such
employment or contract.
     12. Acknowledgments and Specific Performance.
          (a) Executive hereby acknowledges and agrees that the covenants
contained in Sections 8 through 11 of this Agreement (collectively the
“Restrictive Covenants”) are reasonable as to time, scope and territory given
Company’s and Company’s parent’s and subsidiaries’ need to protect their
business, customer relationships, personnel, Trade Secrets and Confidential
Information. For purposes of the Restrictive Covenants, Company shall refer also
to Company’s parent and subsidiaries as applicable. In the event any of the
Restrictive Covenants or any other provisions in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action, and the
invalidity of any one or more of the Restrictive Covenants or other provisions
in this Agreement shall not cause or render any other of the Restrictive
Covenants or provisions in this Agreement to be invalid or voidable. Executive
acknowledges and represents that Executive has substantial experience and
knowledge such that Executive can readily obtain subsequent employment which
does not violate this Agreement.
          (b) Executive acknowledges and agrees that any breach of the
provisions of the Restrictive Covenants by him will cause irreparable damage to
Company or Company’s parent or subsidiaries, the exact amount of which will be
difficult to determine, and that the remedies at law for any such breach will be
inadequate. Accordingly, Executive agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, Company shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, to enforce or prevent any violation of any of the Restrictive
Covenants. Additionally, notwithstanding the obligations within Section 16 of
this Agreement respecting the exclusive jurisdiction of the United States
District Court for the Northern District of Georgia and the State and Superior
Courts of Cobb County, Georgia pertaining to actions arising out of this
Agreement, and in addition to the Company’s right to seek injunctive relief in
any state or federal court located in Cobb County, Georgia, the parties hereby
acknowledge and agree that

-6-



--------------------------------------------------------------------------------



 



the Company may seek specific performance and injunctive relief in any
jurisdiction, court or forum applicable to Executive’s then current residency in
order to prevent or to restrain any breach by the Executive, or any and all of
the Executive’s partners, co-venturers, employers, employees, or agents, acting
directly or indirectly on behalf of or with the Executive, of any of the
provisions of the Restrictive Covenants.
     13. Return of all Property and Information of Company. Executive agrees to
return all of Company’s property within seven (7) days following the execution
of this Agreement. Such property includes, but is not limited to, the original
and any copy (regardless of the manner in which it is recorded) of all
information provided by Company to Executive or which Executive has developed or
collected in the scope of Executive’s employment related to Company and its
parent, subsidiaries or affiliates as well as all Company-issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers
(except as described above), cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by Company, Executive
shall certify in writing that Executive has complied with this provision, and
has deleted all Company information from any computers or other electronic
storage devices owned by Executive. Executive may only retain information
relating to Executive’s benefit plans and compensation to the extent needed to
prepare Executive’s tax returns.
     14. No Harassing or Disparaging Conduct. Executive further agrees and
promises that Executive will not engage in, or induce other persons or entities
to engage in, any harassing or disparaging conduct or negative or derogatory
statements directed at or about Company or its parent, subsidiaries or
affiliates, the activities of Company or its parent, subsidiaries or affiliates,
or the Releasees at any time in the future. Notwithstanding the foregoing, this
Section 9 may not be used to penalize Executive for providing truthful testimony
under oath in a judicial or administrative proceeding or complying with an order
of a Court or government agency of competent jurisdiction.
     15. References. Following the termination date, Company agrees to give any
potential employers who inquire about Executive’s work history at Company a
neutral reference consisting of Employee’s dates of employment, title and
compensation, so long as Executive directs all such requests to the Company’s
Senior Vice President-Human Resources.
     16. Construction of Agreement and Venue for Disputes. This Agreement shall
be deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia, and the Parties agree that any actions arising out of or relating to
this Agreement or Executive’s employment with Company must be brought
exclusively in either the United States District Court for the Northern District
of Georgia, or the State or Superior Courts of Cobb County, Georgia.
Notwithstanding the pendency of any proceeding, either Party shall be entitled
to injunctive relief in a state or federal court located in Cobb County, Georgia
upon a showing of irreparable injury. The Parties consent to personal
jurisdiction and venue solely within these forums and solely in Cobb County,
Georgia and waive all otherwise possible objections thereto. The prevailing
Party shall be entitled to recover its costs and attorneys fees from the
non-prevailing Party in any such proceeding no later than 90 days following the
settlement or final resolution of any such proceeding. The existence of any
claim or cause of action by Executive against Company or

-7-



--------------------------------------------------------------------------------



 



Company’s parent or subsidiaries, including any dispute relating to the
termination of Executive’s employment or under this Agreement, shall not
constitute a defense to enforcement of said covenants by injunction.
     17. Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.
     18. No Reliance Upon Other Statements. This Agreement is entered into
without reliance upon any statement or representation of any Party hereto or any
Party hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).
     19. Entire Agreement. This Agreement, including all Exhibits hereto (which
are incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.
     20. Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.
     21. No Assignment. Neither Party may assign this Agreement, in whole or in
part, without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.
     22. Binding Effect. This Agreement shall be finding on and inure to the
benefit of the Parties and their respective heirs, representatives, successors
and permitted assigns.
     23. Indemnification. Company understands and agrees that any
indemnification obligations under its governing documents or the indemnification
agreement between Company and Executive with respect to Executive’s service as
an officer of Company remain in effect and survive the termination of
Executive’s employment under this Agreement as set forth in such governing
documents or indemnification agreement.
     24. Nonqualified Deferred Compensation.
          (a) It is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be paid and
provided in a manner, and at such time and form, as

-8-



--------------------------------------------------------------------------------



 



complies with the applicable requirements of Section 409A of the Code to avoid
the unfavorable tax consequences provided therein for non-compliance.
          (b) Neither Company nor Executive shall take any action to accelerate
or delay the payment of any monies and/or provision of any benefits in any
manner which would not be in compliance with Section 409A of the Code (including
any transition or grandfather rules thereunder).
          (c) Because Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six months after Executive’s Separation
from Service (the “409A Deferral Period”) as required by Section 409A of the
Code. Payments otherwise due to be made in installments or periodically during
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends, and the balance of the payment shall be made as
otherwise scheduled. Any such benefits subject to the rule may be provided under
the 409A Deferral Period at Executive’s expense, with Executive having a right
to reimbursement from Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.
          (d) For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.
          (e) Notwithstanding any other provision of this Agreement, neither
Company nor its parent, subsidiaries or affiliates shall be liable to Executive
if any payment or benefit which is to be provided pursuant to this Agreement and
which is considered deferred compensation subject to Section 409A of the Code
otherwise fails to comply with, or be exempt from, the requirements of
Section 409A of the Code.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed, or caused their duly
authorized representatives to execute, this Agreement as of the day and year
first above written.

            “Executive”
      /s/ Larry Robinson       Larry Robinson              “Company”

PRGX GLOBAL, INC.
      By:   /s/ Katie Lafiandra         Title: Senior Vice President — Human
Resources             

-10-